Citation Nr: 1738079	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for neurological disability of the right leg, to include radiculopathy, as secondary to lumbar spine disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability. 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and C.B., the Veteran's spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1969 and from January 1981 to June 1981, with service in the Republic of Vietnam.  He also had additional service in the National Guard, with periods of active duty for training (ACDUTRA) from March 7, 1986 to March 23, 1986, from April 18, 1986 to May 4, 1986, and from June 14, 1986 to June 28, 1986.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is associated with the claims file. 

A review of the record indicates that the Veteran has multiple diagnoses of the lumbar spine, the bilateral knees, and the right leg.  Thus, the Board has recharacterized the service connection claims as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  
The issues of entitlement to service connection for lumbar spine disability, right leg disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset during active duty service.  

2.  Right knee disability, currently diagnosed as osteoarthritis, had its onset during a period of ACDUTRA with the Army National Guard.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a right knee disability, currently diagnosed as osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Active military, naval, and air service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a), 3.7(r) (2014).  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  

Generally, the presumption of soundness does not apply to claims based on periods of ACDUTRA or INACDUTRA.  The presumption of soundness may apply if an appellant has established "veteran" status based on a prior period of service and was examined prior to the relevant period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  

To rebut the presumption of sound condition under 38 U.S.C.A. §§ 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12
Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).

Service Connection for Tinnitus 

The Veteran contends that tinnitus began during service after exposure to acoustic trauma.  Moreover, he states that he was not provided proper ear protection during service, especially while stationed in the Republic of Vietnam.  See October 2010 service connection claim and April 2017 hearing transcript.  

The Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay submissions and to a VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Service personnel records reveal that he was a pilot.  He served as a pilot during Vietnam and he is in receipt of the Air Medal with "V-Device."  Accordingly, the Veteran was exposed to acoustic trauma during service.  

During a May 2012 VA examination, the Veteran reported that tinnitus had its onset approximately 25 years ago.  The examiner opined that tinnitus was less likely than not related to service because the Veteran reported onset of tinnitus approximately 20 years after active duty ended.  However, this medical opinion is not probative as the examiner did not consider the Veteran's active duty service in the 1980s.

The Veteran is competent to state he has experienced ringing in his ears since service as this statement is within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  While his service treatment records are silent for complaints of tinnitus, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  His contentions are consistent with the nature and circumstances of his service as a pilot.  Thus, the Board finds his statements regarding onset of tinnitus in service to be credible.  

What remains in this case, without the May 2012 VA medical opinion, are the Veteran's competent and credible statements that tinnitus began during active duty service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303; Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service Connection for Right Knee Disability 

The Veteran contends that service connection is warranted because he injured his right knee while on active duty for training.  Specifically, he contends that he injured his right knee on April 26, 1986 while he was preparing his plane for a flight.  He further states that he again injured his right knee in June 1986 during a storm while on annual training.  See April 2017 hearing transcript.  

As noted above, the Veteran was on ACDUTRA from March 7, 1986 to March 23, 1986, from April 18, 1986 to May 4, 1986, and from June 14, 1986 to June 28, 1986.  Here, the Veteran contends that the relevant period of ACDUTRA is from April 18, 1986 to May 4, 1986 when he injured his right knee while preparing to fly a plane.  An April 11, 1986 examination report reveals that the Veteran had normal lower extremities upon evaluation prior to the relevant period of ACDUTRA.  As the Veteran was examined prior to the relevant period of ACDUTRA and he had prior active duty service, the presumption of soundness applies in the instant case.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Paulson v. Brown, 7 Vet. App. 466, 471 (1995).

Service treatment records reveal that he originally injured his right knee on March 24, 1986, the day after his March ACDUTRA period ended.  See May 1986 service treatment record.  The April 11, 1986 examination report then found that the lower extremities were normal upon evaluation.  An April 26, 1986 service treatment record shows that he reported right knee pain while on ACDUTRA.  Although the service treatment record notes that he injured his right knee approximately five weeks earlier, he was experiencing pain and he was provided an elastic support and Motrin.  The service treatment record specifically indicates that the incident occurred in the line of duty.  A June 23, 1986 service treatment record, dated while the Veteran was on annual training, reveals continuing right knee pain and that he reinjured his right knee during a storm.    

Here, the presumption of soundness is not rebutted.  Even though there may be clear and unmistakable evidence that the right knee disability existed prior to the April period of ACDUTRA, there is not clear and unmistakable evidence that the right knee disability was not aggravated by service as the service treatment records document multiple reports of right knee pain while on ACDUTRA.  Accordingly, there is not clear and unmistakable evidence that the Veteran's right knee disability was not aggravated by service and the presumption of soundness is not rebutted.          

The Veteran contends that he injured his right knee on April 26, 1986 while preparing his plane for a flight and then reinjured his right knee in June 1986 during a storm.  The Veteran is competent to describe the circumstances surrounding how he injured himself as this is within his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements regarding the April 1986 and June 1986 injuries to the right knee are credible as they are consistent with the nature and circumstances of his service as a pilot.  Moreover, his statements are supported by the contemporaneous April 26, 1986 service treatment record finding reports of right knee pain to have occurred in the line of duty and the June 23, 1986 service treatment record finding that the Veteran injured his right knee after a storm.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Veteran's private doctor, in a June 2012 statement, related the right knee disability to the April 26, 1986 and June 23, 1986 incidents during ACDUTRA.    

Given the Veteran's competent and credible testimony regarding right knee injuries during ACDUTRA, the service treatment records which reveal injuries to the right knee, and the June 2012 medical opinion which relates the right knee disability to these in-service right knee injuries, service connection for right knee disability, diagnosed as osteoarthritis, is warranted.   

          
ORDER

Service connection for tinnitus is granted.  

Service connection for a right knee disability, currently diagnosed as osteoarthritis, is granted.   


REMAND

In the above decision, the Board granted service connection for a right knee disability.  The Veteran contends that his osteoarthritis of the left knee is related to his service-connected right knee disability as a result of altering his gait to accommodate his right knee pain.  See March 2014 VA Form 9 and April 2017 hearing transcript.  Upon remand, the AOJ should afford the Veteran a VA examination to determine the nature, onset, and etiology of his left knee disability. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In regards to his service connection claim for lumbar spine disability, the Veteran contends that his lumbar spine disability is the result of several years of being a pilot in the military, to specifically include several "hard landings" during combat in Vietnam.  He further contends that he experienced back pain in service but did not report the pain because he feared that he would not be allowed to fly as a pilot.  See August 2012 notice of disagreement.  In support of his claim, he submitted an internet source stating that the Department of Defense wants military pilots to participate in a survey regarding back pain to help with new designs and techniques.  In light of the Veteran's contentions, a VA examination is required to determine the nature, onset, and etiology of his lumbar spine disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
The Veteran contends that he has pain in the right leg that is related to his lumbar spine disability.  See April 2017 hearing transcript.  The medical evidence includes diagnoses of radiculopathy and neuropathy.  This claim must be remanded as it is intertwined with the service connection claim for lumbar spine disability.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  The VA examiner should identify the diagnose(s) of the right leg and opine as to the nature, onset, and etiology of the right leg disability(ies) found to be present. 

Although service treatment records from the Veteran's service in the 1960s are associated with the claims file, these records do not appear to be complete.  Moreover, service treatment records from the Veteran's active duty service in 1981 are not associated with the claims file and complete records from the Veteran's service in the Army National Guard are not associated with the claims file.  Upon remand, the AOJ should take appropriate action to associate with the claims file outstanding service records.  Also, upon remand, the AOJ should ask the Veteran to submit any copies of these outstanding records that he may have in his possession.  See April 2017 hearing transcript.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate VA treatment records with the claims file.  If VA treatment records are not available then a negative response should be associated with the claims file.  

2.  Send the Veteran the appropriate authorization forms to obtain any relevant outstanding private treatment records, to include any outstanding treatment from Dr.  Kitchens.       

3.  Take appropriate action to request the Veteran's additional service treatment records from the 1960s and from 1981, as well as outstanding Army National Guard records from approximately May 1980 to August 1995.  Associate the available records with the claims file.  If additional service records are unavailable, documentation of such must be provided in the claims file.  The Veteran should also be notified that such records are unavailable.  

4.  Request that the Veteran submit any service records in his possession that he has not already submitted to VA.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of his lumbar spine disability, left knee disability, and right leg disability.  

(i)  For each disability diagnosed of the lumbar spine, the examiner should opine as to whether it is at least as likely as not that such disability had its onset in, or is otherwise related, to service.       

In responding to this inquiry, the examiner must accept as true the Veteran's statements that he experienced "hard landings" while in Vietnam as a pilot and that he had back pain in service but did not report it because he was worried that he would not be allowed to fly.  The examiner should also review the internet source submitted by the Veteran regarding the Department of Defense asking former military pilots about back pain.    

(ii)  For each disability diagnosed of the left knee, the examiner should opine as to whether it is at least as likely as not that such disability had its onset in, or is otherwise related, to service. 

(iii)  For each disability diagnosed of the left knee, the examiner should opine as to whether it is at least as likely as not that such disability was caused or aggravated by the service-connected right knee disability. 

(iv)  For each neurological disability diagnosed of the right leg, the examiner should opine as to whether it is at least as likely as not that such disability had its onset in, or is otherwise related, to service.  

The examiner should review the medical evidence which includes a diagnosis of radiculopathy and neuropathy.   

(v)  For each neurological disability diagnosed of the right leg, the examiner should opine as to whether it is at least as likely as not that such disability was caused or aggravated by the lumbar spine disability.  

The examiner should review the medical evidence which includes a diagnosis of radiculopathy and neuropathy.       

6.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


